Citation Nr: 1129008	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include generalized body aches.

2.  Entitlement to service connection for arthritis, to include the bilateral knees, ankles, and feet.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago Illinois.  The Veteran was afforded a Board hearing, held by the undersigned, in April 2011.  A copy of the hearing transcript has been associated with the record.  After reviewing testimony from that hearing, in which the Veteran's representative noted that the issues of entitlement to service connection for fibromyalgia and for general body aches were interrelated (see Transcript, p. 3), the Board has recharacterized the issues on appeal so as to properly reflect the diagnoses of record, as well as the intent of the Veteran.

The issue of entitlement to service connection for tinnitus has been raised by the record, however this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and the issue of entitlement to service connection for tinnitus is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

In this case, the Veteran has claimed that he has fibromyalgia, manifested by generalized body aches, arthritis, and hearing loss, all of which are attributable to his period of active duty.  Although further delay is regrettable, the Board finds that it is necessary to remand the Veteran's claims for additional development.

Following a review of the Veteran's service treatment records, the Board notes that the Veteran reported pain in the ribs and shortness of breath, pain in the left upper quadrant of his abdomen, and pain in the right shoulder; other than tendonitis of the shoulder, no other etiology was reported (see service treatment records, September 22, 1969; July 24, 1972; January 29, 1973; January 31, 1973); the Veteran also reported intermittent hearing difficulty (see service treatment record, August 4, 1972).  However, the diagnostic impression was "doubt any disorder"; an audiogram was reported to be normal.  On separation from active duty, the Veteran reported "Painful or 'trick' shoulder or elbow."  See VA Standard Form 93, March 6, 1973.

The Board notes that VA outpatient reports of record document diagnosis and treatment for fibromyalgia and arthritis of various joints, and degenerative disc disease.  In September 2003, a rheumatology note indicated that the Veteran definitely had fibromyalgia.  On examination, the Veteran had tenderness over the insertions of the nuchal ligaments bilaterally, the neck paraspinal muscles posteriorly, the sternocleidomastoid bilaterally, the trapezial superior borders bilaterally, the mid portion of the trapezius bilaterally, the low back bilaterally, and the lateral aspect of the distal femurs, bilaterally.  The examiner opined that, to the extent that the Veteran's claimed stress disorder (denied in a rating decision dated June 29, 2009) is related to military service, his fibromyalgia was likewise related.  See Rheumatology note, September 2, 2003.

With regard to the Veteran's claim for entitlement to service connection for hearing loss, the Board notes that he was afforded a VA audiogram in September 2003 which did not contain a diagnosis of bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (Court also held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service); see also 38 C.F.R. § 3.385 (2010) (for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).

As noted above, the Veteran was afforded a Board hearing in April 2011.  During the hearing, he testified that he began to experience generalized body aches during his period of active service, concentrated in the legs, chest, abdomen, and shoulders.  He further testified that this pain had existed continuously since separation, and that he sought treatment within a year following discharge although the Board notes that multiple searches to locate these records have yielded negative results.  The Veteran also testified that his arthritis diagnoses are likely related to his fibromyalgia.  Further, the Veteran testified that his work in service involved maintaining jet engines without ear protection, and his spouse testified that his hearing had worsened since his most recent VA audiogram in September 2003.  See Transcript, pgs. 4, 10, 11, 14, 16, 21-23, 28.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the Veteran's statements in support of his claim, the Board hearing testimony, service treatment records noting complaints of pain in his abdomen and shoulder (each with unknown etiology), as well as complaints of hearing difficulty, and outpatient treatment records demonstrating current diagnoses for fibromyalgia and arthritis, the Veteran's claims for service connection should be remanded for appropriate VA examinations so as to determine whether any current, claimed diagnosis is etiologically-related to his period of active service.  

Finally, the Board further notes that, according to the hearing transcript, the Veteran's representative submitted additional evidence in support of his claims.  See Transcript, p. 2.  It appears that such evidence was a copy of a VA decision of another Veteran granting service connection for fibromyalgia.  However, this evidence does not appear to be associated with the record.  As such, an attempt to obtain this evidence must be made.      

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should associate with the Veteran's claims folder any additional evidence submitted by the Veteran during his April 2011 Board hearing.  If the submitted evidence is not available, or if the search for this evidence yields a negative result, that fact should be clearly documented in the claims file, and the Veteran and his representative should be notified.  

2.  Following the procurement of the evidence noted in the first paragraph, to the extent available, arrange for the Veteran to undergo a VA examination in the appropriate specialty or specialties in support of his claim for service connection for fibromyalgia manifested by generalized body aches, and arthritis of multiple joints.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in a written report that such a review was conducted.  Specifically, the examiner must review the Veteran's statements in support of his claim, his Board hearing testimony, service treatment records noting complaints of pain in his abdomen and shoulder, and private and VA outpatient treatment records demonstrating current diagnoses of fibromyalgia and arthritis.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) indicate whether it is at least as likely as not that fibromyalgia, to include generalized body aches, was incurred in, or is otherwise etiologically related to, the Veteran's period of active duty;

b) indicate whether it is at least as likely as not that any current diagnosis of arthritis of multiple joints, was incurred in, or is otherwise etiologically related to, the Veteran's period of active service.  

c) provide detailed rationale, with specific references to the record, for the opinions expressed; and

d) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  The RO should afford the Veteran a VA audiological examination to determine the nature and etiology of any current hearing loss.  Specifically, the examiner must provide a determination as to whether the Veteran currently has a hearing disability in accordance with regulations promulgated at 38 C.F.R. § 3.385, and if so, discuss the etiology of that disorder. 

The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records and audiograms, including an August 1972 service treatment record that includes a notation of intermittent hearing difficulty, and comment on the significance of such.  The Veteran's inservice duties as a jet engine mechanic should also be discussed within the context of any opinion.  Following a review of the claims folder, the examiner should address the following:

a) whether the Veteran currently has any hearing disability, in either ear, in accordance with regulations promulgated at 38 C.F.R. § 3.385;

b) if so, whether it is at least as likely as not that the diagnosed hearing loss originated during active service, or is otherwise related to active service;  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See also, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss").

If it is the opinion of the examiner that any current hearing loss is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with inservice noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



